Citation Nr: 0113551	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  99-21 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear otitis 
media.

3.  Entitlement to service connection for labyrinthitis.

4.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.
  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1953 to May 
1955.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of entitlement to service connection for 
labyrinthitis and entitlement to a rating in excess of 10 
percent for bilateral hearing loss are addressed in the 
remand at the end of this action.


FINDINGS OF FACT

1.  The veteran's claims for entitlement to service 
connection for tinnitus and right ear otitis media were 
denied in an April 1999 rating decision; the veteran was 
informed of the decision and of his appellate rights later in 
April 1999.

2.  The veteran disagreed with the April 1999 decision and 
was provided a statement of the case addressing the issues of 
entitlement to service connection for tinnitus and right ear 
otitis media in July 2000.

3.  Thereafter, no written communication addressing either 
issue was received from the veteran or his representative 
until November 2000. 



CONCLUSION OF LAW

The veteran has not submitted a timely Substantive Appeal 
with respect to the denial of entitlement to service 
connection for tinnitus or the denial of entitlement to 
service connection for right ear otitis media.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).

Entitlement to service connection for tinnitus and right ear 
otitis media was denied in an April 1999 rating decision.  
The veteran was informed of the decision and of his appellate 
rights later in April 1999.  In response to his Notice of 
Disagreement, he was provided a Statement of the Case on 
those issues in July 2000.  Thereafter, no written 
communication addressing the denial of service connection for 
either tinnitus or right ear otitis media was received from 
the veteran or his representative until November 2000.  

In an April 2001 letter, the Board essentially informed the 
veteran of the above circumstances and of the requirements to 
perfect an appeal.  The veteran was afforded an opportunity 
to present argument as to why his substantive appeal with 
respect to the above issues should be considered timely and 
to request a hearing on the timeliness issue.  Later in April 
2001, the veteran informed the Board that he had no 
additional argument to submit and did not desire a hearing. 

Since a Substantive Appeal with respect to the denial of 
service connection for tinnitus or the denial of service 
connection for right ear otitis media was not received within 
one year of notice of the April 1999 rating decision or 
within 60 days of the issuance of the Statement of the Case, 
the Board must conclude that the veteran has not filed a 
timely Substantive Appeal with respect to either of those 
issues.  Accordingly, the appeal with respect to those issues 
must be dismissed. 


ORDER

The appeal for entitlement to service connection for tinnitus 
is dismissed.

The appeal for entitlement to service connection for right 
ear otitis media is dismissed.


REMAND

Briefly, the record reflects that service connection for 
labyrinthitis was denied in a July 2000 rating decision.  In 
November 2000, the veteran's representative requested that 
the Board assume jurisdiction over the issue of entitlement 
to service connection for labyrinthitis.  The Board construes 
the November 2000 statement to constitute a Notice of 
Disagreement with respect to the July 2000 decision.  There 
is no indication that the veteran has been issued a statement 
of the case in connection with his disagreement with the July 
2000 rating decision.  Therefore, this issue must be remanded 
for further development by the RO.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

With respect to the veteran's claim for a rating in excess of 
10 percent for bilateral hearing loss, the Board notes that 
on file are several statements by Dr. George Daraban which 
indicate that he has treated the veteran for a variety of 
disorders, including hearing loss, for a number of years.  
Also on file are some Detroit Medical Center records that 
which were submitted by the veteran.  There notably is no 
indication that the RO has sought to obtain records 
pertaining to the veteran from either Dr. Daraban or the 
Detroit Medical Center.

The Board also notes that, in an October 1999 statement, the 
veteran alleged that he was denied employment by Cadillac 
Motors in Detroit, Michigan, and by Ford Motor Company in 
Dearborn, Michigan, because he had failed hearing tests 
conducted by or on behalf of those companies.  There is no 
indication that the RO has sought to obtain any pertinent 
records from either company.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a statement 
of the case to the veteran and his 
representative addressing the issue 
of entitlement to service connection 
for labyrinthitis.  The veteran and 
his representative should be clearly 
advised of the requirements to 
perfect an appeal with respect to 
the July 2000 rating decision.  If 
the veteran thereafter submits a 
timely substantive appeal with 
respect to this issue, the RO should 
undertake any other indicated 
development.

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for any health 
care providers who may possess 
additional records pertinent to his 
claim for entitlement to a rating in 
excess of 10 percent for bilateral 
hearing loss.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
veteran, which have not been secured 
previously.  The records requested 
should include those of Dr. Daraban, 
the Detroit Medical Center, Cadillac 
Motors and Ford Motor Company.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, the RO 
should so inform the veteran and his 
representative, and request them to 
provide a copy of such records.

4.  Then, the RO should arrange for 
a VA audiological examination of the 
veteran to determine the nature and 
extent of his hearing loss.  All 
indicated studies should be 
performed and all findings should be 
reported in detail.  The examiner 
should provide an opinion concerning 
the impact of the service-connected 
hearing loss on the veteran's 
ability to work.  The rationale for 
all opinions expressed should be 
provided.  The veteran's claims 
file, including a copy of this 
REMAND, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed.

5.  Thereafter, the RO should review 
the claims file and ensure that all 
requested development has been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

6.  Then, the RO should readjudicate 
the issue of entitlement to a rating 
in excess of 10 percent for 
bilateral hearing loss.  If 
appropriate, the RO should also 
readjudicate the claim for 
entitlement to service connection 
for labyrinthitis.  The RO should 
also determine whether the case 
should be referred to the Director 
of the Compensation and Pension 
Service for extra-schedular 
consideration.

If the benefit(s) sought on appeal is (are) not granted to 
the veteran's satisfaction, the RO should issue a 
Supplemental Statement of the Case and provide the veteran 
and his representative with an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



